     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 1 of 18




 1    KAEMPFER CROWELL
      Robert McCoy, No. 9121
 2    Sihomara L. Graves, No. 13239
      1980 Festival Plaza Drive, Suite 650
 3    Las Vegas, Nevada 89135
      Telephone: (702) 792-7000
 4    Facsimile: (702) 796-7181
      Email: rmccoy@kcnvlaw.com
 5    Email: sgraves@kcnvlaw.com

 6    Attorneys for Defendant DePuy Synthes
      Sales, Inc.
 7
 8                          UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   ADAM IAN COWLEY,                            Case No. 2:21-cv-00129-KJD-VCF
11                        Plaintiff,
12   vs.                                         STIPULATION FOR ENTRY OF
                                                 PROTECTIVE ORDER
13   DEPUY SYNTHES, INC.; DEPUY
     SYNTHES SALES, INC.; CHAD
14   ARTHURS; DOES I-X; and ROE
     CORPORATIONS I-X, inclusive,
15
                          Defendants.
16
17                   Plaintiff Adam Cowley and Defendant DePuy Synthes Sales, Inc.
18   stipulate to the entry of the Protective Order that is attached at Exhibit 1.
19   THE COTTLE FIRM                             KAEMPFER CROWELL
20
     /s/ Matthew D. Minucci
21   Robert W. Cottle, No. 4576                  Robert McCoy, No. 9121
     Matthew D. Minucci, No.12449                Sihomara L. Graves, No. 13239
22   8635 South Eastern Avenue                   1980 Festival Plaza Drive, Suite 650
     Las Vegas, Nevada 89123                     Las Vegas, Nevada 89135
23
     Attorneys for Plaintiff Adam Cowley         Attorneys for Defendant DePuy Synthes
24                                               Sales, Inc.

     2747884_1 17671.26                                                              Page 1 of 1
Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 2 of 18




                   EXHIBIT 1
           Stipulated Protective Order
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 3 of 18




 1    KAEMPFER CROWELL
      Robert McCoy, No. 9121
 2    Sihomara L. Graves, No. 13239
      1980 Festival Plaza Drive, Suite 650
 3    Las Vegas, Nevada 89135
      Telephone: (702) 792-7000
 4    Facsimile: (702) 796-7181
      Email: rmccoy@kcnvlaw.com
 5    Email: sgraves@kcnvlaw.com

 6    Attorneys for Defendant DePuy Synthes
      Sales, Inc.
 7
 8                           UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   ADAM IAN COWLEY,                            Case No. 2:21-cv-00129-KJD-VCF
11                         Plaintiff,
12   vs.                                         PROTECTIVE ORDER
13   DEPUY SYNTHES, INC.; DEPUY
     SYNTHES SALES, INC.; CHAD
14   ARTHURS; DOES I-X; and ROE
     CORPORATIONS I-X, inclusive,
15
                           Defendants.
16
17                   The Court recognizes that documents and information (“Materials” as
18   defined in this order) being sought through discovery in this action are considered
19   confidential by the parties. The parties have agreed to be bound by the terms of
20   this Protective Order (“Order”) in this action to facilitate document production and
21   disclosure, and to protect the respective interests of the parties in their confidential
22   information. This Order shall remain in effect unless modified pursuant to the
23   terms contained in this Order.
24

     2747886_1 17671.26                                                            Page 1 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 4 of 18




 1                   Accordingly, IT IS ORDERED that the parties’ stipulation is granted

 2   and the following provisions shall be enforced:

 3                                          DEFINITIONS

 4                   The following Definitions shall apply in this Order:

 5                   A.       The term “Confidential Information” will mean and include

 6   information contained or disclosed in any materials, including documents, portions

 7   of documents, answers to interrogatories, responses to requests for admissions, trial

 8   testimony, deposition testimony, and transcripts of trial testimony and depositions,

 9   including data, summaries, and compilations derived therefrom that is deemed to

10   be Confidential Information by any party to which it belongs.

11                   B.       The term “Materials” will include, but is not be limited to:

12   documents;           correspondence;   memoranda;    financial   information;      email;

13   specifications; marketing plans; marketing budgets; customer information;

14   materials that identify customers or potential customers; price lists or schedules or

15   other matter identifying pricing; minutes; letters; statements; cancelled checks;

16   contracts; invoices; drafts; books of account; worksheets; forecasts; notes of

17   conversations; desk diaries; appointment books; expense accounts; recordings;

18   photographs; motion pictures; sketches; drawings; notes of discussions with third

19   parties; other notes; business reports; instructions; disclosures; other writings;

20   records of website development; certain medical records and related information;

21   and internet archives.

22                   C.       The term “Counsel” will mean all counsel of record throughout

23   the litigation, including outside counsel of record, and other attorneys, paralegals,

24   secretaries, and support staff employed in the office of any counsel of record.

     2747886_1 17671.26                                                              Page 2 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 5 of 18




 1                                   PROTECTIVE ORDER

 2                   The following provisions shall apply in this litigation:

 3                   1.    Each party to this litigation that produces or discloses any

 4   Materials, answers to interrogatories, responses to requests for admission, trial

 5   testimony, deposition testimony, and transcripts of trial testimony and depositions,

 6   or information that the producing party believes should be subject to this Protective

 7   Order may designate the same as “CONFIDENTIAL” or “CONFIDENTIAL—

 8   FOR COUNSEL ONLY.”

 9                         (a)    Designation as “CONFIDENTIAL”:                Any party may

10   designate information as “CONFIDENTIAL” only if, in the good faith belief of

11   such party and its Counsel, the unrestricted disclosure of such information could be

12   harmful to the business or operations of such party, or discloses the personal health

13   information of Plaintiff or others.

14                         (b)    Designation as “CONFIDENTIAL—FOR COUNSEL

15   ONLY”: Any party may designate information as “CONFIDENTIAL—FOR

16   COUNSEL ONLY” only if, in the good faith belief of such party and its Counsel,

17   the information is among that considered to be most sensitive by the party,

18   including but not limited to trade secret or other confidential research,

19   development, financial, customer related data or other commercial information.

20                   2.    In the event the producing party elects to produce Materials for

21   inspection, no marking need be made by the producing party in advance of the

22   initial inspection. For purposes of the initial inspection, all Materials produced

23   will be considered as “CONFIDENTIAL—FOR COUNSEL ONLY,” and must be

24   treated as such pursuant to the terms of this Order. Thereafter, upon selection of

     2747886_1 17671.26                                                              Page 3 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 6 of 18




 1   specified Materials for copying by the inspecting party, the producing party must,

 2   within a reasonable time prior to producing those Materials to the inspecting party,

 3   mark the copies of those Materials that contain Confidential Information with the

 4   appropriate confidentiality marking.

 5                   3.         Whenever a deposition taken on behalf of any party involves

 6   the disclosure of Confidential Information of any party:

 7                              (a)   the deposition or portions of the deposition must be

 8   designated as containing Confidential Information subject to the provisions of this

 9   Order; such designation must be made on the record whenever possible, but a party

10   may designate portions of depositions as containing Confidential Information after

11   transcription of the proceedings; a party will have until 30 days after receipt of the

12   deposition transcript to inform the other party or parties to the action of the

13   portions     of      the     transcript   to     be     designated   “CONFIDENTIAL”      or

14   “CONFIDENTIAL – FOR COUNSEL ONLY.”

15                              (b)   the disclosing party will have the right to exclude from

16   attendance at the deposition, during such time as the Confidential Information is to

17   be disclosed, any person other than the deponent, Counsel (including their staff and

18   associates), the court reporter, and the person(s) agreed upon pursuant to paragraph

19   8, below; and

20                              (c)   The originals of the deposition transcripts and all copies

21   of    the     deposition         must     bear    the     legend     “CONFIDENTIAL”      or

22   “CONFIDENTIAL—FOR COUNSEL ONLY,” as appropriate, and the original or

23   any copy ultimately presented to a court for filing must not be filed unless it can be

24

     2747886_1 17671.26                                                               Page 4 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 7 of 18




 1   accomplished under seal, identified as being subject to this Order, and protected

 2   from being opened except by order of this Court.

 3                   4.   All Confidential Information designated as “CONFIDENTIAL”

 4   or “CONFIDENTIAL—FOR COUNSEL ONLY” must not be disclosed by the

 5   receiving party to anyone other than those persons designated within this Order

 6   and must be handled in the manner set forth below, and must not be used for any

 7   purpose other than in connection with this litigation, unless and until such

 8   designation is removed either by agreement of the parties, or by order of the Court.

 9                   5.   Information designated “CONFIDENTIAL—FOR COUNSEL

10   ONLY” may be viewed only by:

11                        (a)   Counsel (as defined in paragraph C, above) of the

12   receiving party;

13                        (b)   Independent experts and stenographic and clerical

14   employees associated with such experts. Prior to receiving any Confidential

15   Information of the producing party, the expert must execute a copy of the

16   “Agreement to Be Bound by Stipulated Protective Order,” attached hereto as

17   Exhibit A. Counsel for the receiving party must retain executed copies of such

18   exhibits;

19                        (c)   The Court and any Court staff;

20                        (d)   Any court reporter employed in this litigation and acting

21   in that capacity; and

22                        (e)   Any person indicated on the face of the document to be

23   its author or co-author, or any person identified on the face of the document as one

24   to whom a copy of such document was sent before its production in this action.

     2747886_1 17671.26                                                         Page 5 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 8 of 18




 1                   6.   Information designated “CONFIDENTIAL” may be viewed

 2   only by the individuals listed in paragraph 5, above, and by the additional

 3   individuals listed below:

 4                        (a)    Party principals or executives who are required to

 5   participate in policy decisions with reference to this action;

 6                        (b)    Technical personnel of the parties with whom Counsel

 7   for the parties find it necessary to consult, in the discretion of such Counsel, in

 8   preparation for trial of this action; and

 9                        (c)    Stenographic and clerical employees associated with the

10   individuals identified above.

11                   7.   All    information     that     has    been      designated      as

12   “CONFIDENTIAL—COUNSEL ONLY” by the producing or disclosing party,

13   and any and all reproductions of that information, must be retained in the custody

14   of the Counsel for the receiving party, except that independent experts authorized

15   to view such information under the terms of this Order may retain custody of

16   copies such as are necessary for their participation in this litigation, but only during

17   the course of this litigation. The principals, employees or other agents of the

18   parties who received information prior to and apart from this litigation that was

19   subsequently disclosed in this litigation as being either “CONFIDENTIAL” or

20   “CONFIDENTIAL—FOR COUNSEL ONLY” may also retain copies of that

21   information as is necessary for use in their respective businesses.

22                   8.   Before any Materials produced in discovery, answers to

23   interrogatories, responses to requests for admissions, deposition transcripts, or

24   other documents which are designated as Confidential Information are filed with

     2747886_1 17671.26                                                            Page 6 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 9 of 18




 1   the Court for any purpose, the party seeking to file such material must seek

 2   permission of the Court to file the material under seal. The parties must follow the

 3   procedural requirements of LR IA 10-5 and the requirements of Kamakana v. City

 4   and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). Nothing in this order

 5   shall be construed as automatically permitting a party to file under seal. The party

 6   seeking leave of Court shall show “compelling reasons” (where the motion is more

 7   than tangentially related to the merits of the case) or “good cause” for filing under

 8   seal. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir.

 9   2016).

10                   9.   Confidential   Information     and     Materials     designated

11   “CONFIDENTIAL” or “CONFIDENTIAL—FOR COUNSEL ONLY” shall be

12   used solely for the prosecution or defense of this action. A party who wishes to

13   use Confidential Information and/or Materials designated “CONFIDENTIAL” or

14   “CONFIDENTIAL—FOR COUNSEL ONLY” for a purpose other than the

15   prosecution or defense of this action must request permission, in writing, from

16   Counsel for the producing party. The receiving party’s request must identify the

17   Confidential Information and/or Materials designated “CONFIDENTIAL” or

18   “CONFIDENTIAL—FOR COUNSEL ONLY” that the receiving party wishes to

19   use, and identify the purpose for which it wishes to use Confidential Information

20   and/or Materials designated “CONFIDENTIAL” or “CONFIDENTIAL—FOR

21   COUNSEL ONLY.” If the parties cannot resolve the question of whether the

22   receiving party can use Confidential Information and/or Materials designated

23   “CONFIDENTIAL” or “CONFIDENTIAL—FOR COUNSEL ONLY” for a

24   purpose other than the prosecution or defense of this action within 14 days of the

     2747886_1 17671.26                                                         Page 7 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 10 of 18




 1    producing party’s receipt of such a request, the receiving party may move the

 2    Court for a ruling on the receiving party’s request. In the event any party files a

 3    motion seeking to use Confidential Information and/or Materials designated

 4    “CONFIDENTIAL” or “CONFIDENTIAL—FOR COUNSEL ONLY” for a

 5    purpose other than the prosecution or defense of this action, the Confidential

 6    Information           and/or   Materials    designated    “CONFIDENTIAL”           or

 7    “CONFIDENTIAL—FOR COUNSEL ONLY” shall be submitted to the Court,

 8    under seal, for an in-camera inspection. Any Confidential Information and/or

 9    Materials       designated     “CONFIDENTIAL”        or   “CONFIDENTIAL—FOR

10    COUNSEL ONLY” at issue must be treated as Confidential Information, as

11    designated by the producing party, until the Court has ruled on the motion or the

12    matter has been otherwise resolved.

13                    10.     At any stage of these proceedings, any party may object to a

14    designation of Materials as Confidential Information.        The party objecting to

15    confidentiality must notify, in writing, Counsel for the producing party of the

16    objected-to Materials and the grounds for the objection. If the dispute is not

17    resolved consensually between the parties within 14 days of receipt of such a

18    notice of objections, the objecting party may move the Court for a ruling on the

19    objection. In the event any party files a motion challenging the designation or

20    redaction of information, the document shall be submitted to the Court, under seal,

21    for an in-camera inspection. The Materials at issue must be treated as Confidential

22    Information, as designated by the producing party, until the Court has ruled on the

23    objection or the matter has been otherwise resolved.

24

      2747886_1 17671.26                                                         Page 8 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 11 of 18




 1                    11.   At any stage of these proceedings, any party may request that it

 2    be permitted to disclose Materials designated as Confidential Information to

 3    individuals not permitted by this Order to view such Materials. The party must

 4    notify, in writing, Counsel for the producing party of the identity of the relevant

 5    Materials and the individuals to whom the party wishes to disclose the Materials. If

 6    the request is not resolved consensually between the parties within 14 days of

 7    receipt of such a request, the requesting party may move the Court for a ruling

 8    allowing such disclosure. In the event any party files a motion requesting such

 9    disclosure, the document shall be submitted to the Court, under seal, for an in-

10    camera inspection.       The Materials at issue must be treated as Confidential

11    Information until the Court has ruled on the request.

12                    12.   All Confidential Information must be held in confidence by

13    those inspecting or receiving it. To the extent the Confidential Information has not

14    been disclosed prior to and apart from this litigation, it must be used only for

15    purposes of this action. If the Confidential Information was exchanged between

16    the parties prior to and apart from this litigation for purposes of conducting their

17    respective businesses, the parties may continue to use that otherwise Confidential

18    Information for that purpose. The parties may not distribute the Confidential

19    Information beyond those persons or entities that had received the Confidential

20    Information prior to this litigation. In addition, counsel for each party, and each

21    person receiving Confidential Information, must take reasonable precautions to

22    prevent the unauthorized or inadvertent disclosure of such information.              If

23    Confidential Information is disclosed to any person other than a person authorized

24    by this Order, the party responsible for the unauthorized disclosure must

      2747886_1 17671.26                                                          Page 9 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 12 of 18




 1    immediately bring all pertinent facts relating to the unauthorized disclosure to the

 2    attention of the other parties and, without prejudice to any rights and remedies of

 3    the other parties, make every effort to prevent further disclosure by the party and

 4    by the person(s) receiving the unauthorized disclosure.

 5                    13.   No party will be responsible to another party for disclosure of

 6    Confidential Information under this Order if the information in question is not

 7    labeled or otherwise identified as such in accordance with this Order.

 8                    14.   If a party, through inadvertence, produces any Confidential

 9    Information without labeling or marking or otherwise designating it as such in

10    accordance with this Order, the producing party may give written notice to the

11    receiving party that the Materials produced are deemed Confidential Information,

12    and that the Materials produced should be treated as such in accordance with that

13    designation under this Order. The receiving party must treat the Materials as

14    confidential, once the producing party so notifies the receiving party.        If the

15    receiving party has disclosed the Materials before receiving the designation, the

16    receiving party must notify the producing party in writing of each such disclosure.

17    Counsel for the parties will agree on a mutually acceptable manner of labeling or

18    marking the inadvertently produced Materials as “CONFIDENTIAL” or

19    “CONFIDENTIAL—FOR COUNSEL ONLY.”

20                    15.   Nothing within this Order will prejudice the right of any party

21    to object to the production of any discovery material on the grounds that the

22    material is protected as privileged or as attorney work product.

23                    16.   Nothing in this Order will bar Counsel from rendering advice to

24    their clients with respect to this litigation and, in the course thereof, relying upon

      2747886_1 17671.26                                                         Page 10 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 13 of 18




 1    any information designated as Confidential Information, provided that the contents

 2    of the information must not be disclosed.

 3                    17.   This Order will be without prejudice to the right of any party to

 4    oppose production of any information for lack of relevance or any other ground

 5    other than the mere presence of Confidential Information. The existence of this

 6    Order must not be used by either party as a basis for discovery that is otherwise

 7    improper under the Federal Rules of Civil Procedure.

 8                    18.   Information designated Confidential pursuant to this Order also

 9    may be disclosed if:

10                          (a)   the party or non-party making the designation consents to

11    such disclosure;

12                          (b)   the Court, after notice to all affected persons, allows such

13    disclosure; or

14                          (c)   the party to whom Confidential Information has been

15    produced thereafter becomes obligated to disclose the information in response to a

16    lawful subpoena, provided that the subpoenaed party gives prompt notice to

17    Counsel for the party which made the designation, and permits Counsel for that

18    party sufficient time to intervene and seek judicial protection from the enforcement

19    of this subpoena and/or entry of an appropriate protective order in the action in

20    which the subpoena was issued.

21                    19.   Nothing in this Confidentiality Order shall limit any producing

22    party’s use of its own documents or shall prevent any producing party from

23    disclosing its own Confidential Information to any person. Such disclosures shall

24    not affect any confidential designation made pursuant to the terms of this Order so

      2747886_1 17671.26                                                           Page 11 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 14 of 18




 1    long as the disclosure is made in a manner which is reasonably calculated to

 2    maintain the confidentiality of the information. Nothing in this Order shall prevent

 3    or otherwise restrict Counsel from rendering advice to their clients, and in the

 4    course thereof, relying on examination of stamped confidential information.

 5                    20.   Within 30 days of the final termination of this action, including

 6    any and all appeals, Counsel for each party must purge all Confidential

 7    Information from all machine-readable media on which it resides and must either

 8    (a) return all Confidential Information to the party that produced the information,

 9    including any copies, excerpts, and summaries of that information, or (b) destroy

10    same.      With respect to paper copies, return or destruction of Confidential

11    Information is at the option of the producing party. Notwithstanding the foregoing,

12    Counsel for each party may retain all pleadings, briefs, memoranda, motions, and

13    other documents filed with the Court that refer to or incorporate Confidential

14    Information, and will continue to be bound by this Order with respect to all such

15    retained information, after the conclusion of this litigation. Further, attorney work

16    product Materials that contain Confidential Information need not be destroyed, but,

17    if they are not destroyed, the person in possession of the attorney work product will

18    continue to be bound by this Order with respect to all such retained information,

19    after the conclusion of this litigation.

20                    21.   The restrictions and obligations set forth within this Order will

21    not apply to any information that:

22                          (a)   the parties agree should not be designated Confidential

23    Information;

24

      2747886_1 17671.26                                                          Page 12 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 15 of 18




 1                          (b)    the parties agree, or the Court rules, is already public

 2    knowledge; or

 3                          (c)    the parties agree, or the Court rules, has become public

 4    knowledge other than as a result of disclosure by the receiving party, its

 5    employees, or its agents, in violation of this Order.

 6                    22.   Any    party   may   designate    as   “CONFIDENTIAL”         or

 7    “CONFIDENTIAL—FOR COUNSEL ONLY” any Materials that were produced

 8    during the course of this action without such designation before the effective date

 9    of this Order, as follows:

10                          (a)    Parties to this action may designate such Materials by

11    sending written notice of such designation, accompanied by copies of the

12    designated Materials bearing the appropriate legend of “CONFIDENTIAL” or

13    “CONFIDENTIAL—FOR COUNSEL ONLY” to all other parties in possession or

14    custody of such previously undesignated Materials. Any party receiving such

15    notice and copies of designated Materials pursuant to this subparagraph shall return

16    to the producing party all undesignated copies of such Materials in its custody or

17    possession, or shall affix the appropriate legend to all copies of the designated

18    Materials in its custody or possession.

19                          (b)    Upon notice of designation pursuant to this paragraph,

20    parties shall also: (i) make no disclosure of such designated Materials or

21    information contained therein except as allowed under this Order; and (ii) take

22    reasonable steps to notify any persons known to have possession of such

23    designated Materials or information of the effect of such designation under this

24    Order.

      2747886_1 17671.26                                                         Page 13 of 16
     Case 2:21-cv-00129-KJD-VCF Document 22 Filed 02/18/21 Page 16 of 18




 1                          (c)   All such designations must be made within 30 days of the

 2    date of this Order.

 3                    23.   Transmission by email or facsimile is acceptable for all

 4    notification purposes within this Order.

 5                    24.   This Order may be modified by agreement of the parties,

 6    subject to approval by the Court.

 7                    25.   The Court may modify the terms and conditions of this Order

 8    for good cause, or in the interest of justice, or on its own order at any time in these

 9    proceedings.

10                    26.   After termination of this action, the provisions of this Order

11    shall continue to be binding, except with respect to those documents and

12    information that became a matter of public record. This Court retains and shall

13    have continuing jurisdiction over the parties and recipients of Confidential

14    Information and Materials designated as confidential for enforcement of the

15    provisions of this Order following termination of this litigation.

16                    IT IS SO ORDERED.

17

18                                   UNITED STATES MAGISTRATE JUDGE
                                                2-18-2021
19                                   DATED:
      _________________________________________
20

21
22
23
24

      2747886_1 17671.26                                                          Page 14 of 16
     Case
      Case2:21-cv-00129-KJD-VCF
           2:21-cv-00129-KJD-VCF Document
                                  Document19-1
                                           22 Filed
                                               Filed02/18/21
                                                     02/17/21 Page
                                                               Page17
                                                                    16ofof18
                                                                           17




 1                                            EXHIBIT A

 2                     I, __________________________________________, declare and

 3     say that:

 4                     1.   I am employed as ______________________________________

 5     by _____________________________________________________.

 6                     2.   I have read the Stipulated Protective Order (the “Order”) entered

 7     in _________________________ and have received a copy of the Order.

 8                     3.   I promise that I will use any and all “CONFIDENTIAL” or

 9     “CONFIDENTIAL—FOR COUNSEL ONLY” information, as defined in the

10     Order, given to me only in a manner authorized by the Order, and only to assist

11     Counsel in the litigation of this matter.

12                     4.   I   promise    that   I   will   not   disclose   or   discuss   such

13     “CONFIDENTIAL”             or      “CONFIDENTIAL—FOR              COUNSEL         ONLY”

14     information with anyone other than the persons described in paragraphs 4, 5, and 6

15     of the Order.

16                     5.   I acknowledge that, by signing this agreement, I am subjecting

17     myself to the jurisdiction of the United States District Court for the District of

18     Arizona with respect to the enforcement of the Order.

19                     6.   I understand that any disclosure or use of “CONFIDENTIAL” or

20     “CONFIDENTIAL—FOR COUNSEL ONLY” information in any manner

21     contrary to the provisions of the Protective Order may subject me to sanctions for

22     contempt of court.

23                     7.   I will return all “CONFIDENTIAL” or “CONFIDENTIAL—

24     FOR COUNSEL ONLY” Materials (as defined in the Order) to the attorney who

       2747886_1 17671.26                                                              Page 15 of 16
     Case
      Case2:21-cv-00129-KJD-VCF
           2:21-cv-00129-KJD-VCF Document
                                  Document19-1
                                           22 Filed
                                               Filed02/18/21
                                                     02/17/21 Page
                                                               Page18
                                                                    17ofof18
                                                                           17




 1     provided it to me, upon request of that attorney, and I shall not retain any copies of

 2     said Materials or any information contained within “Confidential” or

 3     “CONFIDENTIAL—FOR COUNSEL ONLY” Materials.

 4                     I declare under penalty of perjury of the laws of the United States of

 5     America that the foregoing is true and correct.

 6
 7                                              SIGNATURE

 8                                              DATED:

 9
10
11
12
13
14
15
16
17

18
19
20

21
22
23
24

       2747886_1 17671.26                                                         Page 16 of 16
